 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     This Agreement is made as of July 21, 2003, between Gannett Co., Inc., a
Delaware corporation (“Gannett”), and Douglas H. McCorkindale (“McCorkindale”).

     This Agreement is intended to supersede an employment agreement between the
parties dated January 1, 2001. The 2001 agreement was intended to cover
McCorkindale’s employment by Gannett through his normal retirement date of
July 1, 2004. Gannett desires to retain McCorkindale’s services for a period of
24 months beyond his normal retirement date, and McCorkindale is willing to make
his services available for this two-year extension period.

     Gannett and McCorkindale therefore agree as follows:

     1.     Employment. Gannett hereby continues the employment of McCorkindale
as its Chairman, President, and Chief Executive Officer as of the date first set
forth above or in such other senior executive position as the Board of Directors
and McCorkindale shall mutually agree upon. McCorkindale hereby accepts the
employment specified herein, agrees to perform, in good faith, the duties,
consistent with his position, prescribed by the Board of Directors, abide by the
terms and conditions described in this Agreement and to devote his full working
time and best efforts to Gannett. These obligations shall not restrict
McCorkindale from engaging in his customary activities as a director or trustee
of other business or not-for-profit organizations. Gannett agrees to nominate
McCorkindale for election to the Board as a member of the management slate at
each annual meeting of stockholders during his employment hereunder at which
McCorkindale’s director class comes up for election. McCorkindale agrees to
serve on the Board if elected.

     2.     Term of Employment. The term of employment under this Agreement
shall commence on the date first set forth above and shall extend until June 30,
2006, provided that the parties may agree to one or more one year extensions of
this Agreement commencing on July 1, 2006, and each July 1 thereafter. This
Agreement shall be deemed to have been extended by the parties after July 1,
2006 for an indefinite number of one year extensions until either party gives
notice, no less than 90 days prior to July 1, 2006 or an anniversary thereof,
whichever may be relevant, of an unwillingness to extend for another year.

     3.     Compensation. During the term of McCorkindale’s employment, Gannett
shall pay him a base salary at the rate of $1,600,000 per annum or such greater
amount as the Executive Compensation Committee shall determine. Such salary
shall be payable in accordance with Gannett’s standard payroll practices for
senior executives. Gannett may pay McCorkindale a bonus in such amount and at
such time or times as the Executive Compensation Committee shall determine.

     4.     Reimbursement for Expenses. McCorkindale shall be expected to incur
various reasonable business expenses customarily incurred by persons

 



--------------------------------------------------------------------------------



 



-2-

holding like positions, including but not limited to traveling, entertainment
and similar expenses incurred for the benefit of Gannett. Gannett shall
reimburse McCorkindale for such expenses from time to time, at McCorkindale’s
request, and McCorkindale shall account to Gannett for such expenses.

     5.     Termination of Agreement by Gannett.



       (a)     Gannett shall have the right to terminate this Agreement under
the following circumstances:



       (i)     Upon the death of McCorkindale.



       (ii)     Upon notice from Gannett to McCorkindale in the event of an
illness or other disability which has incapacitated him from performing his
duties for six months as determined in good faith by the Board.



       (iii)     For good cause upon notice from Gannett. For this purpose,
“good cause” means (1) any material misappropriation of funds or property of
Gannett by McCorkindale; (2) unreasonable (and persistent) neglect or refusal by
McCorkindale to perform his duties as provided in Section 1 hereof and which he
does not remedy within thirty days after receipt of written notice from Gannett;
(3) the breach by McCorkindale of any provision of Sections 10 or 14 if such
breach has had or is likely to have a material adverse affect on the business or
financial condition of Gannett; (4) conviction of McCorkindale of a felony; or
(5) McCorkindale’s voluntary resignation as an employee of Gannett without the
prior written consent of Gannett.



       (b)     If this Agreement is terminated pursuant to Section 5(a) above,
McCorkindale’s rights and Gannett’s obligations hereunder shall forthwith
terminate except as expressly provided in this Agreement.



       (c)     If this Agreement is terminated pursuant to Section 5(a)(i) or
(ii) hereof, McCorkindale or, in the case of death, his estate shall be entitled
to receive a cash payment equal to the present value (based on Gannett’s then
current cost of borrowing) of his projected salary and bonuses (prior to any
elective deferrals or any other deductions) and the deemed value of all fringe
benefits for the balance of the term of this Agreement, payable within 30 days
of the date of termination. For this purpose, projected salary and bonuses shall
be determined by assuming that annual percentage increases in future calendar
years will equal the average annual percentage increase in salary and bonus over
the three calendar years preceding the year of determination. The deemed value
of fringe benefits in any calendar year shall equal five percent of such year’s
salary (actual or projected as the case may be) plus the aggregate amount of
club dues (not counting dues for the Robert Trent Jones Golf Club to the extent
this membership is continued under Section 9) and home security charges paid by
Gannett on McCorkindale’s behalf in the calendar year prior to the year of
termination.

 



--------------------------------------------------------------------------------



 



-3-



       (d)     Whenever compensation is payable to McCorkindale hereunder during
a time when he is partially or totally disabled, and such disability (except for
the provisions hereof) would entitle him to disability income or to salary
continuation payments from Gannett or from its insurer under the terms of the
Gannett long-term disability plan, or any successor Gannett plan or policy in
effect at the time of such disability, the compensation payable to him hereunder
shall be inclusive of any such disability income or salary continuation and
shall not be in addition thereto.



       (e)     The failure of this Agreement to be renewed on July 1, 2006 or on
any July 1 thereafter shall not be considered as a termination of the Agreement
under this Section.

     6.     Termination of Agreement by McCorkindale



       (a)     McCorkindale shall have the right to terminate his employment
under this Agreement for “good reason” upon 30 days’ notice to Gannett given
within 90 days following the occurrence of any of the following events, each of
which shall constitute a “good reason” for such termination:



       (i)     McCorkindale is not elected or retained as President and Chief
Executive Officer (or such other senior executive position as McCorkindale may
have agreed to serve in) and a director of Gannett.



       (ii)     Gannett acts to materially reduce McCorkindale’s duties and
responsibilities hereunder.



       (iii)     McCorkindale is required to report to anyone other than
Gannett’s Board of Directors.



       (iv)     Gannett acts to change the geographic location of the
performance of McCorkindale’s duties from the Washington, D.C. Metropolitan
area.



       (b)     The failure to renew this Agreement on July 1, 2006, or on any
July 1 thereafter shall not be considered as a termination of the Agreement
under this Section.

     7.     Consequence of Termination or of a Breach by Gannett. If this
Agreement is terminated by McCorkindale pursuant to Section 6 hereof, or by
Gannett for any reason other than the reasons specified in Section 5(a), or if
Gannett shall terminate McCorkindale’s employment under this Agreement in any
other way that constitutes Gannett’s breach of this Agreement, the following
shall apply:



       (a)     McCorkindale shall be paid all earned but unpaid compensation,
accrued vacation and accrued but unreimbursed expenses required to be reimbursed
under this Agreement; and



       (b)     McCorkindale shall receive a cash payment equal to the greater of
(1) McCorkindale’s total compensation in the year preceding the year of

 



--------------------------------------------------------------------------------



 



-4-



  termination (comprised of salary, bonuses and the value of all fringe benefits
and deferred compensation) or (2) the present value (based on Gannett’s then
current cost of borrowing) of McCorkindale’s projected salary and bonuses (prior
to any elective deferrals or any other deductions) and the deemed value of all
fringe benefits for the balance of the term of this Agreement, payable within
30 days of the date of termination. For this purpose, projected salary and
bonuses shall be determined by assuming that annual percentage increases in
future calendar years will equal the average annual percentage increase in
salary and bonus over the three calendar years preceding the year of
determination. The deemed value of fringe benefits in any calendar year shall
equal five percent of such year’s salary (actual or projected as the case may
be) plus the aggregate amount of club dues (not counting dues for the Robert
Trent Jones Golf Club to the extent this membership is continued under
Section 9) and home security charges paid by Gannett on McCorkindale’s behalf in
the calendar year prior to the year of termination. If McCorkindale has received
a change in control payment under Section 11(a)(i), the amount determined under
the preceding sentences of this Section 7 shall be reduced (but not below zero)
by the amount paid to McCorkindale under Section 11(a)(i); and



       (c)     McCorkindale shall have his benefits under any non-qualified
supplemental retirement plan calculated by assuming his termination date were
the normal expiration date of this Agreement and by taking into account the full
service and compensation (projected for years after termination as specified in
Section 5(c)) that he would have had if he had in fact continued to work until
the expiration of this Agreement; and



       (d)     McCorkindale shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
respect of any claims which Gannett may have against McCorkindale, nor shall the
amount of any payment or benefit provided for in this Section 7 be reduced by
any compensation earned as a result of McCorkindale’s employment with another
employer.

     8.     Post-Termination Consulting Services. Upon the expiration or
termination of his employment for any reason, Gannett shall retain McCorkindale
for a period of five years to perform consulting services at the request of the
then Chief Executive Officer of Gannett. Such services shall be performed at a
time and place mutually convenient to both parties and with a time commitment
that is consistent with McCorkindale’s other activities. For such services,
McCorkindale shall be paid $150,000 per year in advance at the beginning of each
year of his retirement. Gannett shall also reimburse McCorkindale, upon the
receipt of appropriate documentation, for reasonable expenses which he incurs in
providing consulting services at the request of the Chief Executive Officer, or
which he incurs at the request of Gannett because of his position as a retired
executive officer of Gannett.

 



--------------------------------------------------------------------------------



 



-5-

     9.     Miscellaneous Additional Benefits.



       (a)     Pre-Retirement. McCorkindale shall be entitled to receive during
his period of active full-time employment with Gannett the following benefits:



       • Customary Executive Benefits. All benefits, facilities or privileges,
in comparable amounts and under comparable terms and conditions, as are made
available during such period to any other senior executive of Gannett other than
sign-on bonuses and similar one-time benefits, provided that in no event shall
the benefits be less favorable than the benefits McCorkindale receives on the
effective date of this Agreement.



       • Stock Options. All Gannett stock options granted to McCorkindale after
the date first set forth above shall become fully vested within four years from
the date of grant, and will continue to vest after McCorkindale’s termination of
employment and shall remain exercisable until the fourth anniversary of
McCorkindale’s termination of employment.



       • Retention Agreement; Restricted Stock. The Executive Compensation
Committee has determined that, due to McCorkindale’s unique ability to
contribute to the success of the Company, it is highly desirable and in the best
interests of the Company’s shareholders to obtain McCorkindale’s services as
Chairman, President and Chief Executive Officer for at least two years beyond
his normal retirement date of July 1, 2004. In order to obtain his agreement to
serve for that extended period of employment and to defer his retirement for at
least two years, the Executive Compensation Committee has determined to award
McCorkindale restricted stock units relating to Gannett Common Stock. (1) If
McCorkindale remains in Gannett’s employ on July 1, 2004, he shall receive a
restricted stock unit award that will vest with respect to 1,603 shares of
Gannett common stock per month for a 12-month period commencing on July 1, 2004.
Upon vesting, McCorkindale’s account under the Gannett Deferred Compensation
Plan shall be credited based upon fair market value of the shares at the time of
vesting. (2) If he remains in Gannett’s employ on July 1, 2005, he shall receive
a restricted stock unit award that will vest with respect to 1,603 shares of
Gannett common stock per month for a 12-month period commencing on July 1, 2005.
Upon vesting, McCorkindale’s account under the Gannett Deferred Compensation
Plan shall be credited based upon fair market value of the shares at the time of
vesting. Any portion of the restricted stock unit grants remaining unvested
shall be forfeited upon McCorkindale’s termination of employment for any reason.
Payment of amounts credited to Gannett’s Deferred Compensation Plan pursuant to
this Section 9(a) shall be made on or after the January 1 following

 



--------------------------------------------------------------------------------



 



-6-



  McCorkindale’s actual retirement in such form of payment as McCorkindale may
elect in accordance with the terms of the Deferred Compensation Plan.



       (b)     Post-Retirement. After McCorkindale ceases full-time active
employment (whether before or after reaching his normal retirement date) for any
reason other than good cause as defined in Section 5(a)(iii)(5), he shall
receive all benefits afforded to other retired Gannett Chief Executive Officers
and, in accordance with company policies, to other retired executive officers
generally. Whether or not they may be provided to other retired Chief Executive
Officers or senior executives under the preceding sentence, Gannett shall
provide McCorkindale with the following benefits for the remainder of his life:



       • Gannett shall continue to maintain the active membership in the Robert
Trent Jones Golf Club that McCorkindale currently enjoys and permit McCorkindale
to continue enjoying its sole use for his life.



       • All computer and other equipment in his office or home that
McCorkindale uses at the time of his retirement shall be transferred to him when
he retires. He shall be provided computer system assistance as may be required.
         • Cars and financial planning services under no less favorable
circumstances than those provided to McCorkindale prior to retirement.



       • Reasonable access to Gannett offices, facilities and services.



       • Due to the two year extension of his employment, the Company is
obligated to provide him additional life insurance benefits under its existing
life insurance program at a cost to the Company of approximately $150,000.
Gannett will make available to him this sum of $150,000 for his use in acquiring
other benefits, before or after retirement, in addition to those benefits
otherwise provided to him under this Agreement or by other Gannett benefit
policies covering him. He may use this sum for any benefits of his choosing,
whether otherwise offered by Gannett or not, including additional life
insurance, travel or accident insurance or other insured benefits coverage,
enhanced medical coverage, Healthworks fees, post-retirement use of Gannett
aircraft at the then-incremental hourly rate and at times not inconveniencing
Gannett, enhanced financial and legal counseling services, and health or country
club expenses.

     10.     Restrictive Covenant. McCorkindale agrees that during his
employment hereunder and for as long as he receives post-termination consulting

 



--------------------------------------------------------------------------------



 



-7-

fees under Section 8, he will not, without the written consent of Gannett, as a
principal, officer, director, stockholder (except as the owner of less than 5%
of the stock of a company whose stock is publicly traded), partner, employee or
in any other capacity whatsoever, engage in or become associated with, or advise
or assist, any business or enterprise which is engaged in providing any goods or
services that are competitive with any goods or services that are or may at any
time be offered by Gannett. For the purposes of this Section 10, a business or
enterprise shall be deemed to be engaged in providing goods or services that are
competitive with any goods or services offered by Gannett if the Board of
Directors of Gannett so determines. It is agreed that Gannett’s sole remedy in
the event of McCorkindale’s breach of this Section 10 shall be the termination
of all compensation otherwise payable to McCorkindale under Sections 3, 4 or 8
with respect to the period of time after such breach.

     11.     Change in Control.



       (a)     In general. Upon a change in control, as defined below, prior to
McCorkindale’s termination of employment as an employee, Gannett shall



       (i)     pay McCorkindale as of the date of the change in control a lump
sum cash bonus equal to four times his total annual compensation (comprised of
salary and bonuses prior to any elective deferrals or any other deductions and
the deemed value of all fringe benefits as determined in Section 5(c)) paid in
the calendar year immediately preceding the change in control, such payment to
be in lieu of the cash payments payable under Section 7(b).



       (ii)     treat, to the extent allowed without the need of plan amendment,
all incentive pay, stock options and any other contingent executive compensation
in which McCorkindale has an interest as if all targets were achieved on the
date of the change in control and as if all otherwise unvested benefits became
fully vested on such date. If any of such benefits requires action by
McCorkindale to exercise his rights under such benefits, McCorkindale shall be
given the greater of 90 days following the change in control or the period of
time permitted under the relevant plan to exercise his rights, but in no event
shall any stock option be exercisable more than 10 years (or such lesser period
as may be prescribed by the Internal Revenue Code for tax-favored stock options)
after the date of its grant.



       (iii)     make available to McCorkindale the retiree benefits specified
in Section 9(b).



       For purposes of this Agreement, the term “change in control” has the same
meaning given it under Gannett’s Transitional Compensation Plan, as amended (or
any successor plan) (the “Transitional Compensation Plan”) provided that a
management buyout under the terms of which Gannett

 



--------------------------------------------------------------------------------



 



-8-



  ceases to be a public company shall not be considered as a change in control
under this Agreement.



       (b)     Timing of Payment. Any cash or in-kind payments due as of the
date of the change in control shall be paid to McCorkindale as soon as
administratively practicable (but in no event later than 30 days) following the
change in control.

     12.          Certain Additional Payments by Gannett.



       (a)     Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment made to or benefit provided to
McCorkindale pursuant to the terms of this Agreement or any other plan,
arrangement or agreement of Gannett or a person affiliated with Gannett (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any similar federal, state or local tax that may hereafter be imposed
(such excise tax, together with any associated interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Gannett shall
pay to McCorkindale an additional payment (the “Gross-Up Payment”) in an amount
such that after payment by McCorkindale of all taxes (including federal, state
and local income taxes, employment taxes, Excise Tax, and any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, McCorkindale retains a net amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. It is the intention
of the parties that Gannett provide McCorkindale with a full tax gross-up under
the provisions of this Section 12(a) so that on a net after-tax basis, the
result to McCorkindale shall be the same as if the Excise Tax had not been
imposed on a Payment. See Section 13(b) of the Transitional Compensation Plan,
for the reduction (if any, but not below zero) of any compensation and benefits
to which McCorkindale is entitled to receive under the terms of the Transitional
Compensation Plan by any severance compensation and benefits received by
McCorkindale under the terms of this Agreement.



       (b)     All determinations required to be made under Section 12(a)
(including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination) shall be made by PricewaterhouseCoopers LLP, or, if
PricewaterhouseCoopers LLP is not Gannett’s nationally recognized independent
accounting firm immediately prior to the change in control, such other
nationally recognized accounting firm serving as Gannett’s independent
accounting firm (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations to both Gannett and McCorkindale within 10
business days of Gannett’s receipt of notice from McCorkindale that there has
been a Payment or at such earlier time as is requested by Gannett. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the change in control, McCorkindale may appoint
another nationally recognized accounting firm to make the

 



--------------------------------------------------------------------------------



 



-9-



  determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by Gannett. Any Gross-Up Payment, as
determined pursuant to Section 12(a), shall be paid by Gannett to McCorkindale
within 5 days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and
McCorkindale.



       (c)     As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
Gannett should have been made (the “Underpayment”) or that Gross-Up Payments
will have been made that should not have been made (“Overpayments”), consistent
with the calculations required to be made hereunder. In the event McCorkindale
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Gannett to or for the benefit of
McCorkindale. If the Accounting Firm shall determine that an Overpayment has
been made, McCorkindale shall promptly repay the amount of the Overpayment to
Gannett.

     13.     Legal Expenses and Interest. If, with respect to any alleged
failure by Gannett to comply with any of the terms of this Agreement,
McCorkindale hires legal counsel with respect to this Agreement or institutes
any negotiations or institutes or responds to legal action to assert or defend
the validity of, enforce his rights under, or recover damages for breach of this
Agreement and thereafter Gannett is found in a judgment no longer subject to
review or appeal to have breached this Agreement in any material respect, then
Gannett shall indemnify McCorkindale for his actual expenses for attorneys’ fees
and disbursements, together with such additional payments, if any, as may be
necessary so that the net after-tax payments to McCorkindale equal such fees and
disbursements.

     14.     Trade Secrets. McCorkindale agrees that unless duly authorized in
writing by Gannett, he will neither during his employment by Gannett nor at any
time thereafter divulge or use any trade secrets or confidential information
first acquired by him during and by virtue of his employment with Gannett.

     15.     Funding. Gannett may in its discretion establish a trust to fund
any of the payments which are or may become payable to McCorkindale under this
Agreement.

     16.     Notice. Any and all notices referred to herein shall be sufficient
if furnished in writing and sent by registered mail to the parties.

     17.     Transferability. The rights, benefits and obligations of Gannett
under this Agreement shall be transferable, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by or against, its
successors and

 



--------------------------------------------------------------------------------



 



-10-

assigns. Whenever the term “Gannett” is used in this Agreement, such term shall
mean and include Gannett Co., Inc. and its successors and assigns. The rights
and benefits of McCorkindale under this Agreement shall not be transferable
other than rights to property or compensation that may pass on his death to his
estate or beneficiaries through his will or the laws of descent and distribution
and the terms of any Gannett compensation or benefit plan.

     18.     Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Agreement which can be
given effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.

     19.     Amendment; Waiver. This Agreement contains the entire agreement of
the parties with respect to the employment of McCorkindale by Gannett and upon
execution of this Agreement supersedes the Employment Agreement dated as of
January 1, 2001, between Gannett and McCorkindale. No amendment or modification
of this Agreement shall be valid unless evidenced by a written instrument
executed by the parties hereto. No waiver by either party of any breach by the
other party of any provision or conditions of this Agreement shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time.

     20.     Tax Withholding. Gannett may withhold from any payments due to
McCorkindale hereunder, such amounts as its independent public accountants may
determine are required to be withheld under applicable federal, state and local
tax laws.

     21.     Governing Law. This Agreement shall be governed by and construed
under and in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

              GANNETT CO., INC.               By:   /s/ James A. Johnson        

--------------------------------------------------------------------------------

        James A. Johnson         Chairman of Executive Compensation        
Committee               /s/ Douglas H. McCorkindale    

--------------------------------------------------------------------------------

    Douglas H. McCorkindale

 